                            1:21-cv-01060-MMM # 2              Page 1 of 3
                                                                                                             E-FILED
                                                                       Wednesday, 10 March, 2021 01:52:25 PM
                                                                                Clerk, U.S. District Court, ILCD

                              UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF ILLINOIS
                                     PEORIA DIVISION

RICKY GARRISON,                                          )
                                                         )
                        Petitioner,                      )
                                                         )
        v.                                               )
                                                         )       Civil Case No. 21-1060
                                                         )
Warden, FCI Pekin,                                       )
                                                         )
                        Respondent.                      )

                                      ORDER AND OPINION

        Before the Court is Petitioner Ricky Garrison’s (“Petitioner”) Petition for Writ of Habeas

Corpus under 28 U.S.C. § 2241. ECF No. 1. For the reasons set forth below, Petitioner’s § 2241

Petition is DISMISSED.

                                              ANALYSIS

        Petitioner is currently in the custody of the Federal Bureau of Prisons and housed at Pekin

Federal Correctional Institution (“FCI Pekin”). On February 17, 2021, Petitioner filed this instant

§ 2241 Petition

on the theory that The Coronavirus Aid, Relief, and Economic Security Act (“The Cares Act”) is

being violated because inmates have not had access to free video conferences and telephone visits

during the COVID-19 pandemic.

        Under Rule 4, Rules Governing Section 2254 Cases, the Court is required to review a

petition filed under Section 2241 and determine whether “it plainly appears from the petition and

any attached exhibits that the petitioner is not entitled to relief in the district court.” Id. A petition

filed pursuant to § 2241 is the appropriate method for a prisoner to challenge the fact and length

of his confinement, but generally not the conditions of that confinement. Preiser v. Rodriguez, 411

                                                    1
                            1:21-cv-01060-MMM # 2            Page 2 of 3




U.S. 475, 49899 (1973). “[I]mmediate release or speedier release from [ ] confinement [is] the

heart of habeas corpus.” Id. at 498.

       For relief, Petitioner does not seek release from custody, to shorten his incarceration, or to

restore any good time credit. Rather, Petitioner seeks to have the Court order FCI Pekin “to install

video visitation per The Cares Act during covered emergency to promote healthy family

interaction during incarceration safely.” ECF No. 1 at 8. The Cares Act provides that “the Bureau

of Prisons . . . may . . . authorize inmates to conduct visitation through video teleconferencing and

telephonically, free of charge to inmates . . . .” 28 C.F.R. § 540.106 (2020). Because Petitioner

seeks relief that does not affect the fact or duration of his confinement, his claim is inappropriate

for consideration under § 2241. As stated by the Supreme Court:

       Federal law opens two main avenues to relief on complaints related to
       imprisonment: a petition for habeas corpus, 28 U.S.C. § 2254, and a complaint
       under ... 42 U.S.C. § 1983. Challenges to the validity of any confinement or to
       particulars affecting its duration are the province of habeas corpus. An inmate's
       challenge to the circumstances of his confinement, however, may be brought under
       § 1983.

Hill v. McDonough, 547 U.S. 573, 579 (2006) (internal citations omitted). The Supreme Court

previously explained in a challenge by two prisoners that, “[b]ecause neither prisoner’s claim

would necessarily spell speedier release, neither lies at ‘the core of habeas corpus’ ... [and] the

prisoners’ claims for future relief (which, if successful, will not necessarily imply the invalidity of

confinement or shorten its duration) are yet more distant from that core.” Wilkinson v. Dotson, 544

U.S. 74, 82 (2005) (internal citations omitted).

       Petitioner does not attack his sentence, nor are his claims related in any way to, the

execution of his sentence. He does not challenge the validity of his confinement or seek speedier

release from confinement. Instead, he complains about the conditions of his confinement, i.e., that

he is being denied access to video conferences and telephone visits. Accordingly, it appears that

                                                   2
                           1:21-cv-01060-MMM # 2          Page 3 of 3




Petitioner failed to assert a claim for which relief can be granted under 28 U.S.C. § 2241, and his

Petition must be dismissed.

                                        CONCLUSION

        For the reasons stated above, Petitioner’s Petition for Writ of Habeas Corpus under 28

U.S.C. § 2241 [1] is DISMISSED. This case is now TERMINATED. The Clerk is DIRECTED to

close this case.

        ENTERED this 10th day of March, 2021

                                               /s/ Michael M. Mihm
                                                    Michael M. Mihm
                                               United States District Judge




                                                3
